Case: 17-11365      Document: 00514624709         Page: 1    Date Filed: 08/31/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                    No. 17-11365                              FILED
                                  Summary Calendar                      August 31, 2018
                                                                         Lyle W. Cayce
                                                                              Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

OREE ROBERSON,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:17-CR-112-1


Before STEWART, Chief Judge, and OWEN and COSTA, Circuit Judges.
PER CURIAM: *
       Oree Roberson appeals the above-guidelines sentence of 180 months
imposed following his guilty plea conviction for distribution of a controlled
substance. He argues that the district court erred in imposing a two-level
enhancement under U.S.S.G. § 2D1.1(b)(1) based on its finding that he
possessed a firearm during the offense because the information in the
Presentence Report (PSR) was insufficient to support a finding by a


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-11365    Document: 00514624709    Page: 2   Date Filed: 08/31/2018


                                No. 17-11365

preponderance of the evidence that he possessed a firearm. He also challenges
the adequacy of the district court’s reasons for rejecting his request for a
downward variance.
      The PSR provided that a confidential source provided agents with
Roberson’s address and told agents that he distributed methamphetamine and
heroin in the Fort Worth area, that he was a convicted felon, and that he was
known to possess a firearm on his person or in his Honda Accord vehicle during
drug transactions.   At the direction of the agents, the confidential source
contacted Roberson to arrange for controlled purchases of methamphetamine.
An undercover agent then made several controlled purchases from Roberson
and observed that he drove a Honda Accord to or from the transactions, and he
was later determined to be a felon, corroborating the source’s information.
After one of these purchases, the undercover agent felt a bulge protruding from
the right side of Roberson’s hip area, which he believed to be a firearm.
Roberson did not show that the PSR lacked sufficient indicia of reliability or
present any evidence to establish that the information in the PSR was
“materially untrue.” See United States v. Nava, 624 F.3d 226, 230-31 (5th Cir.
2010). In view of the information obtained from the confidential source and
the undercover agent, the district court’s finding that Roberson possessed a
firearm was plausible in light of the record as a whole. See United States v.
Romans, 823 F.3d 299, 317 (5th Cir. 2016).
      Next, Roberson asserts that the sentence is procedurally unreasonable
because the district court did not give reasons for denying his nonfrivolous
motion for a downward variance. Because Roberson did not raise this specific
argument in the district court, review is limited to plain error. See United
States v. Mondragon-Santiago, 564 F.3d 357, 361 (5th Cir. 2009). The district
court considered the PSR, Roberson’s motion, the Government’s response, the



                                      2
    Case: 17-11365    Document: 00514624709    Page: 3   Date Filed: 08/31/2018


                                No. 17-11365

parties’ arguments at sentencing, and Roberson’s allocution.        The court
expressed concern about Roberson’s criminal history, which began when he
was 17 years old and included convictions for numerous drug offenses,
unauthorized use of a motor vehicle, and assault with bodily injury to a family
member; it also found that Roberson received light sentences for his previous
convictions. The district court stated that a sentence within the advisory
guidelines range would not adequately and appropriately address all of the18
U.S.C. § 3553(a) factors and that a sentence of 180 months of imprisonment
would be appropriate. Although the district court did not give specific reasons
for denying Roberson’s motion, the district court’s reasons overall were
adequate. See Rita v. United States, 551 U.S. 338, 359 (2007); United States v.
Rodriguez, 523 F.3d 519, 525-26 (5th Cir. 2008). At the least, any error was
not clear or obvious. Further, Roberson has not shown that any such error
affected his substantial rights as he has not explained how the sentence might
have differed had the district court provided a more detailed explanation for
the sentence imposed. See Mondragon-Santiago, 564 F.3d at 365.
      AFFIRMED.




                                      3